Citation Nr: 1816281	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-33 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for depressive disorder greater than 10 percent prior to June 17, 2015.

2.  Entitlement to an increased rating for depressive disorder greater than 30 percent from June 17, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded the Veteran's increased rating claim in June 2017 for additional development.  Based on the completion of the requested development, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board remand, the RO granted an increased rating of 30 percent for the Veteran's psychiatric disorder, effective from June 17, 2015.  As the foregoing does not represent a complete grant of the benefits sought on appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993)

As an initial matter, the Board notes that in a March 2018 rating decision the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Since that decision, the Veteran has not raised the issue of unemployability or otherwise expressed disagreement with the decision.  As such, the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The Board notes that since the last RO adjudication additional relevant evidence was associated with the claims file by the RO.  The Veteran has not explicitly waived initial consideration of this evidence by the RO, but he noted in a November 2017 statement that he wanted the matter referred back to the Board and "I want the Law Judge to determine if the evaluation made was the right one."  In context, it is clear that the Veteran wants the Board to adjudicate this claim and, as such, a remand is not warranted for initial RO consideration of any evidence added since its last adjudication.


FINDINGS OF FACT

1.  Prior to May 5, 2015, the Veteran's depressive disorder was manifested primarily by depression and irritability, all resulting in mild or transient social and occupational impairment, but without occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From May 5, 2015, the Veteran's depressive disorder is manifested by depression, anxiety, irritability, and sleep problems, all resulting in less than occupational and social impairment with reduced reliability and productivity due to associated mental health symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 percent for depressive disorder prior to May 5, 2015, have not been met.  38 U.S.C. §§ 1151, 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for an increased rating of 30 percent for depressive disorder have been met for the period from May 5, 2015, to June 17, 2015.  38 U.S.C. §§ 1151, 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9434 (2017).

3.  The criteria for an increased rating greater than 30 percent for depressive disorder from May 5, 2015, have not been met.  38 U.S.C. §§ 1151, 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claim, held the record open to allow the Veteran time to obtain and submit such evidence, and ultimately remanded the claim based on the Veteran's reports of worsening symptoms since his last examination.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. §  3.103 (2016).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

As discussed above, currently the Veteran's disability rating for his depressive disorder is 10 percent prior to June 17, 2015, and 30 percent from June 17, 2015.  The Veteran claims the ratings do not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication . . . . . . . . . . . . . . . . . . . . . . . . 10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2017). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

The Veteran was afforded a VA examination in April 2011.  The Veteran was receiving mental health treatment about every 4 to 6 months.  The Veteran reported depression due to chronic pain and a physical inability to participate in many of life's activities that others took for granted.  As a result, his vocational options were limited and the Veteran had some significant issues with loss of self-esteem, feeling guilty, and pessimism about the future.  He also had a loss of interest in previously enjoyable activities, such as hunting and fishing that he previously enjoyed.  That said, the Veteran did still hunt and fish occasionally, but was limited due to physical problems.  There also was increased irritability.  The Veteran slept more than normal due to the draining effects of his pain, as well as sleep apnea.  As such, the examiner noted that many of the symptoms often associated with depression, such as chronic fatigue, poor sleep, and other problems actually were more likely due to the pain, sleep apnea, and effects of medication.  The Veteran tested high on a depression inventory, but the examiner believed that was due to the absence of differentiation between symptoms due to depression and his physical pain.  The Veteran had attended college for 2 semesters in 2009 and 2010 and had majored in human relations and accounting, but had stopped due to the need to work, as well as his irritability and fatigue.  The Veteran was working and all work-related problems were attributed to his physical difficulties and not his mental health symptoms.  Socially, he occasionally went out to dinner or a movie with his wife and he did attend high school sporting events.  The examiner concluded that the Veteran had only transient problems due to his mental health disorder and that his difficulties primarily were due to his physical problems.  The Veteran was not receiving any individual counseling and if his depression were significantly worse, then one would expect to see a more aggressive treatment regimen.

The Veteran was scheduled for a VA examination in September 2011, but failed to attend, citing work problems.

In a January 2012 notice of disagreement, the Veteran requested reevaluation of his mental health disability claim, as there had been several medication changes due to mood swings caused by his pain and physical problems.

The Veteran was afforded a VA examination in October 2012.  The examiner noted review of the claims file and medical records and concluded that there was occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The Veteran reported having been married for the past 10 years and had a good relationship with his wife.  His wife was supportive and understanding of his medical issues.  The Veteran had friends and enjoyed getting together and visiting.  He presented well socially during the examination and was pleasant, outgoing, and demonstrated good social skills.  The Veteran had not worked since 2009, but this was due to physical and not mental health problems.  The Veteran denied any current mental health treatment and had last been seen about 1 year previously.  The sole reported symptom was a depressed mood.  He had sleep problems as well, but they were due to his physical pain and not his mental health problems.  The examiner concluded that the Veteran had mild situational depression.  The symptoms were not of such severity as to reasonably be expected to significantly impact occupational or social functioning.  The Veteran attributed most of his vocational limitations to his pain problems and appeared able to intellectually perform in a workplace and to communicate and interact appropriately with co-workers.  The Veteran could need to briefly withdraw from the workplace when faced with stress, but overall appeared to be functioning fairly well emotionally.  The mental status examination was essentially within normal limits.  

In his substantive appeal, received by VA on December 10, 2012, the Veteran contended that he deserved a 50 percent disability rating for his mental health disorder because it interfered with his ability to work and maintain employment.  He also had difficulty making and keeping friends.  He felt that his mental health problems had caused the Veteran to have severe anger issues not only with his wife, but with everyone around him.  He found it difficult to maintain some normal behaviors on a daily basis and had lost interest in all past hobbies.

In May 2013, the Veteran requested a higher dose of medication because he had been feeling "a little down" lately, with more frequent depressed mood and low energy.  He also was angry and frustrated more often due to increased pain levels.  Irritability also was a problem, particularly when he was in pain.  His sleep remained disrupted due to pain.  

In June 2013, the Veteran described a significantly improved mood due to an increase in medication.  He had more energy and denied depressive concerns or anxiety.  There were no changes in sleep patterns lately.  In December 2013, the Veteran reported an improved mood over the past several months, other than some sadness around the death of his brother the previous month.  He felt that he was coping appropriately and progressing in his grief.  He mostly was concerned about his nephews.  The Veteran felt pretty good about his anxiety levels and overall felt he was doing well.   

The Veteran was afforded a VA examination in October 2014.  The examiner noted review of the Veteran's medical records, but not his claims file.  The examiner concluded that there was occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner believed that the Veteran's depression was due to coping with his service-connected physical problems and pain.  The Veteran reported having been married to his current wife for 14 years and denied any marital problems.  The Veteran had friends with whom he enjoyed outdoor activities, such as hunting, camping, and fishing.  He had an occasionally irritable mood with coworkers, but the irritability had not led to any job termination.  At the time of examination, the examiner noted that the Veteran was pleasant and the examiner did not detect any behaviors or mannerisms that would impact the Veteran's social functioning. Reported symptoms included depressed mood.  The mental status examination was essentially unremarkable.  The Veteran was full oriented with normal speech and thought processes.  Grooming and hygiene were satisfactory.  Memory and concentration were intact.

On May 5, 2015, the Veteran requested a possible trial of alternative agents for both mood and pain, as he had depression closely related to chronic pain in the back and shoulders.  The Veteran was happily married, but was chronically tired and depressed.  He was sick of always being in pain, although he denied any suicidal thoughts.  The Veteran was not active in community activities, although he and his family occasionally attended Catholic services.  On examination, the Veteran was appropriately dressed and groomed, had a depressed mood and subdued affect.  Speech and thought processes were normal.  He was fully oriented and denied homicidal ideation.  

On June 17, 2015, the Veteran denied symptoms of hopelessness, impulsivity, suicidal thoughts, stress, poor impulse control, or psychosis.  There was reported depression and severe medical problems.  The Veteran was fully oriented, appropriately dressed, and was relaxed.  He presented with mild-moderate symptoms of depression, which were linked to feelings of grief, loss, and chronic pain.  The Veteran had significant seasonal mood variation (worse in the winter) and had been somewhat irritable recently.  

In September 2015, the Veteran had quit his job due to irritability he attributed to both chronic pain and psychological distress from both pain and bad memories.  He was irritable all the time and felt bad about his anger outbursts.  In November 2015, the Veteran continued to suffer from neck and back pain and his temper continued to be problematic at home.  He had a new job in door to door sales for Charter Communications that he liked.  His sleep was disturbed by his pain.  

During his July 2016 Board hearing, the Veteran testified that his depression had increased in severity since the time of his last VA examination.  The Veteran reported symptoms that included difficulty getting out of bed and with motivation due to his service-connected disabilities.  He also had problems with self-esteem, socializing, and anger.  He would isolate himself at times by going and sitting in the basement and had difficulty with crowds because he was afraid of getting angry.  He denied suicidal ideation, but reported suicidal ideation and stated that he had punched objects in anger.  

In August 2016, the Veteran discussed how he had missed his previous appointment because he had suffered a bad fall in January 2016 with a resulting compression fracture in the thoracic spine.  Despite his injury, the Veteran's mood was pretty good.  His employer was trying to find a job that would accommodate his back problems by either standing or sitting as the Veteran preferred.  

In June 2017, the Veteran reported that he was feeling frustrated and easily angered due to his chronic pain and was unable to function adequately due to the combination of pain and depression.  In August 2017, the Veteran reported that he and his wife had taken over guardianship of his 4-year old granddaughter.  The Veteran was getting along well with his wife, but he was experiencing terrible pain that made him violently sick and his mood had been poor and frustrated due to his physical limitations due to the pain.  

During numerous 2015, 2016, and 2017 private treatment visits for low back pain, the Veteran denied sadness, anxiety, or sleep disturbances. 

The Veteran was afforded a VA examination in October 2017.  The examiner noted review of the claims file and medical records and indicated that the mental health symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported increasing difficulties with "anger" and "frustration" and that he was withdrawn socially as part of his coping with this issue, including reducing his frequency in terms of going out in public.  He had a "lack of energy" that was related to worry and frustration about doing something physical that could then lead to a prolonged pain response.  As an example, the Veteran discussed recently trying to mow the lawn and how it resulted in so much pain that he had to stop and call his son to finish the work.  There were other stressors that contributed to his symptoms, such as the passing of his sister, loss of a brother in 2013, and frustration related to having his partner's adult son living in their home for the past 2 years and "not contributing" either in terms of helping with the work load or financial support.  The Veteran worried a great deal about money.  He slept on average about 3 to 4 hours per night and that some of the sleep problems were due to the pain issues, although he also had been diagnosed with obstructive sleep apnea.  The Veteran had a good relationship with his son and daughter and an overall supportive relationship with his current partner (and common law wife).  He had a couple of friends with whom he had stayed in contact and enjoyed camping with his partner and granddaughter.  He used to hunt and fish, but physically could not do that for the past few years.  The Veteran enjoyed watching television.  The Veteran previously had worked in maintenance, security work, sales, sharps technician, and finally as a sales representative for Charter Communications when had had a bad fall in January 2016, after which he had been out on worker's compensation.  His symptoms included depressed mood, anxiety, and chronic sleep impairment.  On evaluation, the Veteran was fully oriented, cooperative, and appropriately dressed.  He had unremarkable speech and normal thought processes.  He denied suicidal or homicidal ideation.  The Veteran's mental health problems would not prevent the operation of machinery, impact his ability to communicate with others, and did not affect his memory or ability to follow instructions.  The Veteran did report that in the past 1 to 2 years he had become more frustrated as his physical health declined and that interpersonal difficulties contributed to his decision to stop working at a medical waste plant as a sharps technician.  There were problems with interpersonal engagement with some increased social isolation, although he did report positive family relationships and having a couple of friends.  Other than problems with one individual in 2014 and 2015 the Veteran had no problems with co-workers.

An October 2017 treatment record indicated that the Veteran had normal speech and thought processes, without hallucinations, delusions, or paranoid thoughts.  His affect was subdued and he was moderately depressed.  The Veteran was fully oriented and denied suicidal or homicidal ideation.  His insight and judgment were intact.  The assessment noted that the Veteran's neck injuries and chronic pain significantly diminished his functional capacity.  His current medications seemed to be adequate in helping reduce the symptoms of depression.  

In a November 2017 statement, the Veteran disagreed with the conclusion that his depression did not affect his occupational functioning.  He indicated that he had lost jobs and had not been able to work due to constant pain that in turn affected his mood and ability to deal with people.  He had been denied jobs based on his mental health history.  The Veteran got upset because his physical problems prevented him from being on his feet for over 15 minutes due to pain.  

Prior to May 5, 2015

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated depressive disorder symptomatology does not warrant an evaluation greater than 10 percent prior to May 5, 2015 (as will be discussed below, the Board finds that a 30 percent rating is warranted from May 5, 2015, rather than June 17, 2015, as originally rated).

The claims file includes intermittent treatment for depression prior to May 5, 2015, as well as irritability towards friends, family, and co-workers.  The Veteran had other symptoms normally attributable to a depressive disorder, such as chronic fatigue and poor sleep, but the lay and medical evidence indicates that these symptoms actually were due to a combination of service-connected and nonservice-connected physical disabilities, as well as nonservice-connected sleep apnea.  The Veteran's primary symptoms reported during this period were depression and irritability due to the physical problems and their effect on his occupational and general functioning.  That said, the multiple VA examinations during his period each documented that the depression and irritability would not affect the Veteran's occupational functioning.  To the extent that the Veteran did not work during the period prior to May 5, 2015, his limited occupational functioning was attributed entirely to his physical problems.  Socially, the Veteran had multiple friends and a good relationship with his wife and children.  The Veteran did have periods of irritability with co-workers and family members, but on examination he was noted to function well socially.  The Board notes that there were multiple adjustments of the Veteran's psychiatric medication during the period prior to May 5, 2015, and in each case he subsequently reported significantly improved symptoms, which is consistent with the 10 percent rating criterion.

The medical evidence does not indicate that prior to May 5, 2015, the Veteran's depressive disorder resulted in anxiety, suspiciousness, panic attacks, or memory problems.  Rather, the Veteran's symptoms consistently included symptoms of depression and irritability due to his physical problems and the difficulty they caused.  Again, his sleep problems were attributed to physical problems and the associated medications.  Even accounting for the effects of his physical problems on his mental health functioning, the Veteran had a happy marriage and good relations with his children and friends.  Occupationally, the Veteran had no problems with workplace functioning due to his mental health symptoms and any problems were due to his physical issues.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  As noted above, the Board concludes that the objective medical evidence and the Veteran's own lay statements regarding his symptomatology both show a degree of disability that more nearly approximates a 10 percent disability rating prior to May 5, 2015.    

From May 5, 2015

The Board concludes that a 30 percent rating is warranted from May 5, 2015, based on the Veteran's reports of a worsening condition on that date requiring a change in medication.  During his July 2016 Board hearing, the Veteran reported a worsening of his depressive disorder symptoms since the time of his October 2014 VA examination and such worsening was first manifested in the May 5, 2015, VA treatment record.  Despite efforts to adjust his medication, the Veteran continued to have increased difficulties in occupational and social functioning compared to the period prior to May 5, 2015.  The Board recognizes that the worsening mental health symptoms reported on May 5, 2015, likely did not begin on that date, but as that date was the first report of such worsening symptoms and there is no clear method for pinpointing the precise date for the worsening symptoms, the Board concludes that May 5, 2015, is the most appropriate effective date for the assigned 30 percent disability rating.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated depressive disorder symptomatology does not warrant an evaluation greater than the currently assigned 30 percent rating from May 5, 2015.

The Veteran's symptoms from May 5, 2015, have included depression, anxiety, irritability, and a lack of motivation due to fears as to how any physical activity could result in increased physical pain.  The Board also finds it potentially significant that for the first time during the appellate time period a VA examiner (in October 2017) attributed some degree of the Veteran's sleep problems to his depressive disorder.  That said, for the period from May 5, 2015, the Veteran has not manifested unusual speech patterns, panic attacks, difficulty understanding complex commands, memory problems, impaired judgment, or impaired abstract thinking.

With respect to the Veteran's occupational functioning and impairment, the evidence demonstrates that interpersonal difficulties due to his increased irritability have affected his occupational functioning.  In addition, the Veteran has reported a difficulty in getting motivated for physical tasks due to fears that the activities will result in increased pain.  The foregoing certainly would affect the Veteran's occupational functioning.  That said, the Veteran remains capable overall of mentally performing in an occupational environment and to the extent that he has not worked it has been primarily due to his numerous physical problems (both service-connected and nonservice-connected).  The Veteran was working and enjoying his job selling communications services until injuring himself in early 2016 and but for that injury there is no suggestion that he would not be working now.  As such, while the Veteran certainly has some level of occupational impairment due to his depression symptoms, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated for a 50 percent rating or greater.  

As to the Veteran's social functioning and impairment, the Board recognizes that his depression problems have resulted in his withdrawing from certain aspects of his social life and that spends less time socializing than he once did.  On occasion, he has to go into the basement to get away from others.  That said, he continues to have an overall good relationship with his wife and children.  In addition, he has a good relationship with his granddaughter and enjoys activities with her.  He also maintains a friendship with multiple individuals.  The Veteran does have marked irritability due to frustration as a result of his physical problems, which manifests in outbursts toward others.  As such, the Board acknowledges some degree of social impairment.  That said, the Veteran maintains a good relationship with his family and certain friends and is able to interact with the public in the normal course of daily life.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran and any associated effects felt by his family, friends, and others in the community; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have some degree of social impairment due to his depression symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 50 percent rating or greater.

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 50 percent rating or greater.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating currently assigned from May 5, 2015.  To the extent that the Veteran exhibits any of the criteria for a 50 percent rating or higher, the Board concludes his overall level of disability does not exceed his current 30 percent rating from May 5, 2015.  In determining that a rating in excess of 30 percent is not warranted from May 5, 2015, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating from May 5, 2015. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an increased rating for depressive disorder greater than 10 percent prior to May 5, 2015, is denied.

Entitlement to an increased rating of 30 percent for depressive disorder is granted from May 5, 2015, to June 17, 2015, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating for depressive disorder greater than 30 percent from May 5, 2015, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


